Citation Nr: 9918370	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  94-38 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease and hypertension.

2.  Entitlement to service connection for Wolff-Parkinson-
White Syndrome.

3.  Entitlement to service connection for gall bladder 
disease.

4.  Entitlement to service connection for gastritis.

5.  Entitlement to an initial disability evaluation in excess 
of 10 percent for bilateral chondromalacia.

6.  Entitlement to an initial compensable evaluation for 
residuals of ganglion cyst, right foot.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1992.  This appeal arises from a January 1994 rating decision 
of the Department of Veterans Affairs (VA), Atlanta, Georgia, 
regional office.  The claims folder was subsequently 
transferred to the St. Petersburg, Florida, regional office 
(RO).   


FINDINGS OF FACT

1.  The record does not contain competent objective evidence 
showing the presence of coronary artery disease, 
hypertension, Wolff-Parkinson-White Syndrome, gall bladder 
disease, or chronic gastritis.  

2.  The veteran has not met the initial burden of presenting 
evidence to justify a belief by a fair and impartial 
individual that his claims of service connection for coronary 
artery disease, hypertension, Wolff-Parkinson-White Syndrome, 
gall bladder disease, and gastritis, are plausible.

3.  The medical evidence covering the period from August 1, 
1992, to the present does not demonstrate that the veteran's 
service connected bilateral knee disability is manifested by 
limitation of motion, instability, or objective findings of 
swelling, redness, tenderness or patellar grinding. 
4.  The medical evidence covering the period from August 1, 
1992, to the present does not demonstrate that the veteran's 
service connected residuals of ganglion cyst, right foot, 
which consists of a small well-healed scar that is 
occasionally numb, is poorly nourished with repeated 
ulceration, tender and painful on objective demonstration; or 
productive of limitation of function of the body part which 
it affects.


CONCLUSIONS OF LAW

1.  The claims for service connection for coronary artery 
disease, hypertension, Wolff-Parkinson-White Syndrome, gall 
bladder disease, and gastritis, are not well grounded and 
there is no statutory duty to assist the veteran in the 
development of facts pertinent to those claims.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).

2.  The criteria for an evaluation in excess of 10 percent 
for bilateral chondromalacia, since August 1, 1992, have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Codes 5003, 5013, 5257, 5260, 5261 (1998).

3.  The criteria for a compensable evaluation for residuals 
of ganglion cyst, right foot, since August 1, 1992, have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Codes 7803, 7804, 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1110 (West 1991). Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  

The threshold question to be answered is whether the veteran 
has presented evidence of well-grounded claims, that is, ones 
which are plausible.  If he has not presented a well-grounded 
claim, his appeal must fail and there is no duty to assist 
him further in the development of his claims because such 
additional development would be futile.  38 U.S.C.A. § 
5107(a) (West 1991).  A well grounded claim has been defined 
as a "plausible claim, one that is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

"Although the claim need not be conclusive, the statute [§ 
5107] provides that [the claim] must be accompanied by 
evidence" to be considered well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In order for a claim 
for direct service connection to be well grounded, there must 
be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  Alternatively, the third Caluza element can be 
satisfied under 38 CFR 3.303(b) (1998) by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

After reviewing the evidentiary record concerning the issues 
of service connection for coronary artery disease, 
hypertension, Wolff-Parkinson-White Syndrome, gall bladder 
disease, and gastritis, the Board concludes that the 
veteran's claims for service connection for those conditions 
are not well grounded.

The service medical records show that the veteran was treated 
for gastritis in November 1976 and April 1986.  Possible 
gastritis was noted in October 1990.  In November 1984, a 
blood pressure reading of 140/78 was noted.  In April 1986, 
an elevated blood pressure reading of 140/108 was shown.  
Subsequent readings were normal.  The veteran complained of 
pain and tightness in his chest in July 1988.  An initial EKG 
was interpreted as showing Wolff-Parkinson-White Syndrome.  
The veteran was hospitalized and underwent cardiac 
catheterization, which showed completely normal coronary 
arteries, and telemetry monitoring and serial EKG's, which 
showed no evidence of Wolff-Parkinson-White Syndrome.  An 
upper gastrointestinal series in August 1988 was negative.  
Abdominal ultrasound in January 1991 showed normal 
gallbladder.  On the service retirement examination in April 
1992, the veteran's heart was noted as normal.  An EKG was 
interpreted as normal.  Blood pressure was 120/82.  No 
findings of abnormalities involving the gallbladder or 
stomach were noted.  

A VA examination was conducted in April 1993.  Upper 
gastrointestinal series and ultrasound of the gallbladder 
were negative.  No organic heart disease was found.  The 
veteran was noted to be normotensive.

Although the veteran had intermittent gastritis during 
service, there is no objective evidence of gastritis since 
1990.  There is also no objective evidence to demonstrate 
current hypertension, or coronary artery disease, Wolff-
Parkinson-White Syndrome, or chronic gall bladder disease at 
any time during or after service.  

The veteran's lay statements to the effect that he has 
current disorders that are related to service are not 
supported by the objective evidence and are not competent 
evidence to support a finding on a medical question requiring 
special experience or special knowledge.  His statements as 
to medical diagnosis are not competent evidence that would 
render his claims well- grounded.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of objective medical 
evidence to support the veteran's contentions, his claims are 
not well grounded.

Based upon the foregoing, the Board concludes that the 
veteran has failed to meet his initial burden of presenting 
evidence that his claims for service connection for coronary 
artery disease, hypertension, Wolff-Parkinson-White Syndrome, 
gall bladder disease, and gastritis, are plausible or 
otherwise well-grounded.  See Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  Under these circumstances, those claims are 
denied.  Edenfield v. Brown, 8 Vet. App. 384 (1995) (en 
banc).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  In this regard, the 
Board notes that the RO attempted to obtain certain private 
medical records referred to by the veteran, however, these 
records were unavailable.  Accordingly, the Board concludes 
that VA did not fail to meet its obligations under 38 
U.S.C.A. § 5103(a) (West 1991).

The Board has noted the accredited representative's argument 
that certain provisions of VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1 (M21-1), are the equivalent of VA regulations 
and are applicable to the Board's decisions with respect to 
the duty to assist when a claim is found to be not well 
grounded.  He argues that the Board should determine whether 
the RO has followed the guidelines set forth in M21-1 and, if 
not, remand the appeal for further development.  The Board is 
bound by the applicable statutes and regulations pertaining 
to VA and precedential opinions of the Office of the General 
Counsel of VA and is not bound by VA manuals, circulars or 
other administrative issues.  38 C.F.R. § 19.5 (1998).  The 
cited provisions have not been promulgated as regulations, 
nor have they been found to be substantive rules by the 
United States Court of Appeals for Veterans Claims.  Thus, 
the Board finds no basis upon which to comply with the 
representative's request in this regard.



Increased Ratings Claims

The veteran's claims for increased evaluations for his 
service connected disabilities are well-grounded, within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he 
has presented claims which are plausible.  All relevant facts 
have been properly developed and no further assistance is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998).

Bilateral Chondromalacia

The service medical records show that the veteran reported 
pain in both knees.  Service connection for bilateral 
chondromalacia was granted in January 1994, and a 
noncompensable evaluation was assigned from August 1, 1992.  
A May 1998 rating decision increased the evaluation to 10 
percent, from August 1, 1992.  

The veteran's 10 percent evaluation for bilateral 
chondromalacia is based on painful motion of the knees (a 
major joint) under Diagnostic Codes 5003 and 5013.  A higher 
evaluation would require measurable limitation of motion or 
instability.  38 C.F.R. Part 4, Diagnostic Codes 5257, 5260, 
5261 (1998).

On the VA examination in April 1993, the veteran reported 
occasional pain in both knees.  There was no swelling or 
redness, and the examiner noted bilateral knee extension of 0 
degrees and flexion of 140 degrees.  The veteran was able to 
squat the full range and stand on his heels and toes.  
Clarke's test indicated that presence of chondromalacia 
patellae.

A VA orthopedic examination was conducted in December 1997.  
The veteran reported increasing knee pain, for which he took 
Motrin and occasional physical therapy.  He reported some 
occasional popping, clicking and swelling in the knees, but 
no significant episodes of giving way.  On examination, there 
was full range of motion of both knees, from 0 degrees 
extension to 140 degrees flexion.  There was no significant 
medial or lateral joint line tenderness or swelling in either 
knee.  The veteran had normal Q angle and normal patellar 
tracking.  Both knees were stable, with negative patellar 
grind.  X-rays showed no evidence of osseous abnormalities of 
either knee.  The impression was bilateral knee 
patellofemoral pain syndrome.  The examiner stated that the 
veteran should continue to be as active as possible, and had 
no restrictions.  The examiner also indicated that veteran's 
knees were a daily aggravation for him, and no surgery or 
further physical therapy was likely to help him.   

The objective evidence does not indicate that the veteran is 
entitled to an increased evaluation for his service connected 
bilateral chondromalacia.  He has no limitation of motion or 
instability which would allow for higher ratings for each 
knee, and no objective findings of swelling, redness, 
tenderness or patellar grinding.  38 C.F.R. Part 4, 
Diagnostic Codes 5003, 5013, 5257, 5260, 5261 (1998).  The 
current 10 percent evaluation adequately compensates the 
veteran for his subjective reports of pain and swelling.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Accordingly, the 
Board finds that the veteran is not entitled to an evaluation 
in excess of 10 percent for bilateral chondromalacia at any 
time from August 1, 1992 to the present.  38 C.F.R. Part 4, 
Code 7802 (1998).  In this regard, see Fenderson v. West, 
U.S. Vet. App. No. 96-947, slip op. at 7-9 (Jan. 20, 1999) 
(at the time of an initial rating, separate, or staged, 
ratings can be assigned for separate periods of time based on 
the facts found).  The facts in this case do not raise a 
reasonable doubt which could be resolved in the veteran's 
favor.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 
(1998).



Residuals of Ganglion Cyst, Right Foot

The service medical records show that in June 1990, the 
veteran underwent surgery for removal of a ganglion cyst on 
the right foot.  Service connection for ganglion cyst, right 
foot, postoperative, was granted in January 1994.  A 
noncompensable evaluation was assigned from August 1992.  
That evaluation has been continued in subsequent rating 
actions.  The veteran contends that he is entitled to a 
compensable evaluation.

A compensable evaluation for scars (other than burn scars or 
disfiguring scars of the head, face, or neck) requires that 
they be poorly nourished, with repeated ulceration, that they 
be tender and painful on objective demonstration; or that 
they produce limitation of function of the body part which 
they affect.  38 C.F.R. Part 4, Diagnostic Codes 7803, 7804, 
and 7805 (1998).  A noncompensable rating must be assigned 
where the findings do not approximate these requirements.  38 
C.F.R. §§ 4.7, 4.31 (1998).

On the April 1993 VA examination, the veteran reported no 
problems with his right foot; in fact, the veteran could not 
even remember which foot had been operated on.  On 
examination, there was a well-healed linear scar on the 
dorsum of the first metatarsal of the right foot.  There was 
no bone or joint deformity, and no soft tissue swelling, 
redness or increased heat of the joints of the extremities.  
The impression was postoperative status excision soft tissue 
mass from dorsum of right foot with a well-healed scar and no 
subjective complaints.  

On VA orthopedic examination in December 1997, the veteran 
reported no significant problems with his right foot.  He 
stated that he occasionally experienced numbness over the 
area of the scar.  On examination, there was full range of 
motion of the right foot.  There was a two centimeter by two 
millimeter well-healed longitudinal scar over the first 
metatarsal phalangeal joint.  The scar was level with the 
skin and nontender.  The scar was slightly darker than the 
skin color.  The veteran had normal sensation in all toes.  
The impression was status post excision of mass, right foot.  
The examiner noted that the veteran was doing well and was 
relatively asymptomatic, except for occasional feelings of 
numbness in the area of the scar.  No further treatment was 
necessary.

The examination findings do not provide a basis for a 
compensable evaluation.  The service-connected residuals of 
ganglion cyst, right foot, consist of a small well-healed 
scar which is not shown to be poorly nourished with repeated 
ulceration, tender and painful on objective demonstration; or 
productive of limitation of function of the body part which 
it affects.  38 C.F.R. Part 4, Diagnostic Codes 7803, 7804, 
and 7805 (1998).  In fact, there were essentially no 
objective findings, except for the presence of a well-healed, 
small scar, and the VA examiner noted that the veteran had 
only occasional numbness over the scar itself.  The medical 
reports form a preponderance of the evidence which shows that 
the service-connected residuals of ganglion cyst, right foot, 
do not approximate any applicable criteria for a compensable 
rating at any time since August 1, 1992.  See Fenderson v. 
West, U.S. Vet. App. No. 96-947, slip op. at 7-9 (Jan. 20, 
1999).  As the evidence for and against the claim is not in 
relative equipoise, the reasonable doubt rule does not apply.  
38 C.F.R. § 3.102 (1998).

ORDER

Entitlement to service connection for coronary artery disease 
and hypertension, Wolff-Parkinson-White Syndrome, gall 
bladder disease and gastritis is denied.

An initial disability evaluation in excess of 10 percent for 
bilateral chondromalacia is denied.

An initial compensable evaluation for residuals of ganglion 
cyst, right foot, is denied.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

